           Case 3:15-cv-00493-RCJ-WGC Document 141 Filed 02/09/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8

 9
     RICHARD W. PETERS,                              ) Case No.: 3:15-CV-00493-RCJ-WGC
10                                                   )
                                                     )
                           Plaintiff,                )
11
                                                     )
12   vs.                                             ) ORDER
                                                     )
13   C/O RAYMOND, et al.,                            )
                                                     )
14                                                   )
                           Defendants.               )
15                                                   )

16          The Court continued the deadline for filing a Joint Pretrial Order until thirty (30) days
17
     following a decision on the appeal. See (ECF No. 132). The Order on Mandate (ECF No. 138)
18
     was entered on August 14, 2019. Accordingly,
19

20
            IT IS HEREBY ORDERED that the parties shall file a Joint Pre-Trial Order no later

21   than Friday, March 12, 2021.
22          IT IS SO ORDERED this 9th day of February, 2021.
23

24
                                                          ________________________________
25
                                                          ROBERT C. JONES
26                                                        United States District Court Judge

27

28
